Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 07/15/2022. 
Claims 1-5 are currently pending in this Application.
This action is made final.


Response to Arguments
With respect to claim rejections made under 35 U.S.C. § 101, Applicant’s arguments filed on 07/15/2022, see pages 6-8.  The Examiner has considered the Applicant’s argument however respectfully disagrees.  
The Applicant’s first argues that under Step 2A, prong 2 that the claims are not directed to any abstract idea, but instead include additional concepts that integrate any abstract idea into a practical application.  
The Applicant then argues that “The engine is specific structure that practically applies the idea of acquiring and deriving data to a specific architecture - particularly the vehicle industry and particularly to provide assessments that can be uniquely determined based upon particular aspects of an engine, so as to more accurately and appropriately provide for assessment in vehicles where an engine is a more value component, or a less valued component, and the like. Similarly to Example 37 of the Subject Matter USPTO PEG, the additional elements recite a specific manner of providing information to be used for an assessment which provides a specific improvement over prior systems, resulting in an improved interface for such assessments.”.
Additional arguments include that “the claims are significantly amended to provide for additional structure”,  “These components practically apply the alleged abstract idea in a way that can improve the processing of the computers”, and “the claims recite a specific communication between multiple servers, a terminal device and in-vehicle device, each of which amount to significant additional features that transform the alleged gathering and deriving of data into patent eligible subject matter. The claims allow for an inventive concept of providing highly accurate information to be provided in which the maintenance status of a vehicle is reflected, the accuracy being a necessary result of the complex server and processor interactions claimed in the instant claims.”
With respect to Step 2A, prong 2 of the 2019 PEG, MPEP 2106.04(d) 
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e). 

The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
With this in mind, the Examiner has found that the additional elements of a first server device, first processor, first acquirer, second acquirer, derivation unit, provider, second server device, second processor, terminal device, third processor, receiving unit, transmitting unit, and an in-vehicle device represent generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  In addition, the additional element of an engine of a target vehicle amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  
With respect to the Applicants argument that ““The engine is specific structure”, the Examiner has not found the engine to be a specific structure or a particular machine that is either modified or arranged in a particular way to optimize the engine for the invention.   As it relates to Example 37 of the Subject Matter USPTO PEG, the Examiner has not found that the additional elements recite a specific manner that results in an improvement to a specific technology or technical field.  The improvement in the instant application is directed to the abstract idea of deriving and providing a value.
With respect to the Applicant’s argument that “These components practically apply the alleged abstract idea in a way that can improve the processing of the computers”, the Examiner has found the improvement to be directed towards the abstract idea of deriving and providing a value and not to improving the processing of a computer or to another technology or technical field.  
In addition, with respect to the analysis under Step 2B, the same reasoning applies.  The additional elements of a first server device, first processor, first acquirer, second acquirer, derivation unit, provider, second server device, second processor, terminal device, third processor, receiving unit, transmitting unit, and an in-vehicle device represent generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  In addition, the additional element of an engine of a target vehicle amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  
Therefore, the claims are still rejected under 35 U.S.C. § 101.  See relevant discussion under Claims Rejections - 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test, the claims are directed to statutory categories.  Specifically, claims 1-3, and 5 are directed to a system or machine, while claim 4 is directed to a method or process.
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: …acquire identification information of a target vehicle… acquire vehicle information of the target vehicle including date and time information and maintenance information of the target vehicle including date and time information based on the identification information that has been acquired, the acquired vehicle information including a number of items relating to an engine of the target vehicle, the number of items depending on a vehicle classification of the target vehicle… derive information to be provided about the vehicle, based on the vehicle information and the maintenance information that have been acquired, wherein a period for the vehicle information varies based upon the derived information to be provided about the vehicle…performing an evaluation of the engine of the target vehicle using the number of items relating to the engine of the target vehicle…configured to provide the information to be provided that has been derived… periodically acquire the vehicle information of the target vehicle… the information to be provided about the vehicle… acquire the assessment request…  derives the information to be provided, derive a value…, as drafted covers mental processes.  That is, acquiring information related to a vehicle, deriving information about a vehicle, performing an evaluation of an engine of a vehicle, providing information, acquiring an assessment request, deriving information, and deriving a value, represent concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper. The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claims recite the additional elements of a first server device, a first processor, a first acquirer, second acquirer, a derivation unit, a provider, a second server device provided at a location different from the first server device, the second server device having a second processor; a terminal device having a third processor, -2-Application No. 16/592,197 a receiving unit configured to receive the acquired vehicle information from the first server device, a transmitting unit configured to transmit an assessment request including the acquired vehicle information to the second processor, the assessment request further including an image of an external appearance of the target vehicle, an in-vehicle device, periodically transmit the vehicle information to the first server device, the engine of the target vehicle, receiving from sensor values of the engine, transmit the acquired vehicle information to the first server device, and  provide the value to the terminal device.  The additional elements of a first server device, a first processor, a first acquirer, second acquirer, a derivation unit, a provider, a second server device provided at a location different from the first server device, the second server device having a second processor; a terminal device having a third processor, -2-Application No. 16/592,197 a receiving unit configured to receive the acquired vehicle information from the first server device, a transmitting unit configured to transmit an assessment request including the acquired vehicle information to the second processor, the assessment request further including an image of an external appearance of the target vehicle, an in-vehicle device, periodically transmit the vehicle information to the first server device,  transmit the acquired vehicle information to the first server device, and  provide the value to the terminal device, represent generic computer components performing generic computer functions, and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  With respect to the additional element of an engine of the target vehicle and receiving, from sensor values of the engine, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), such as the field of automotive diagnostics.  Therefore, the claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a first server device, a first processor, a first acquirer, second acquirer, a derivation unit, a provider, a second server device provided at a location different from the first server device, the second server device having a second processor; a terminal device having a third processor, -2-Application No. 16/592,197 a receiving unit configured to receive the acquired vehicle information from the first server device, a transmitting unit configured to transmit an assessment request including the acquired vehicle information to the second processor, the assessment request further including an image of an external appearance of the target vehicle, an in-vehicle device, periodically transmit the vehicle information to the first server device, transmit the acquired vehicle information to the first server device, and  provide the value to the terminal device, represent generic computer components performing generic computer functions, and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  With respect to the additional element of an engine of the target vehicle and receiving, from sensor values of the engine, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), such as the field of automotive diagnostics.  The same reasoning applies with respect to stet 2B.  Therefore, the claim is not patent eligible.
As per claim 2, claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of: wherein the maintenance information includes replacement date and time information of the part or oil, derives the information to be provided, based on the replacement date and time information and predetermined recommended replacement time, as drafted covers mental processes.  That is deriving information based on replacement date and time and predetermined recommend replacement time, represents concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea. 
In addition, with respect to steps 2A, prong 2, and 2B of the 2019 PEG, the additional element of a derivation unit, represents a generic computer component that is recited at a high level of generality, such that it amounts to adding the words apply it to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 3, claim 3 only further narrows the abstract idea and contains no new additional elements that would integrate the abstract idea into a practical application or amount to significantly more.  The claim is therefore not patent eligible.
As per claim 4, claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of:   …acquiring identification information of a target vehicle; acquiring vehicle information of the target vehicle including date and time information and maintenance information of the target vehicle including date and time information based on the identification information that has been acquired in the acquiring of the identification information, the acquired vehicle information including a number of items relating to an engine of the target vehicle, the number of items depending on a vehicle classification of the target vehicle; deriving information to be provided about the vehicle from sensor values of the engine of the target vehicle, based on the vehicle information and the maintenance information that have been acquired in the acquiring of the vehicle information and the maintenance information, wherein a period for the vehicle information varies based upon the derived information to be provided about the vehicle the deriving including performing an evaluation of the engine of the target vehicle using the number of items relating to the engine of the target vehicle; and providing the information to be provided that has been derived in the deriving… acquiring an assessment request including the acquired vehicle information… derives the information to be provided, deriving a value…, periodically acquiring the vehicle information of the target vehicle…, as drafted covers mental processes.  That is, acquiring vehicle information, deriving information about a vehicle, providing information, acquiring an assessment request, and deriving a value represent concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claims recite the additional elements of a first processor of a first server device, a second processor of a second server device, the second server device provided at a location different from the first server device,  the assessment request further including an image of an external appearance of the target vehicle; -4-Application No. 16/592,197 transmitting the acquired vehicle information to the first server device,  provide the value to a terminal device, the terminal device having a third processor: receiving the acquired vehicle information from the first server device; and transmitting an assessment request including the acquired vehicle information to the second processor, the assessment request further including an image of an external appearance of the target vehicle; using an in-vehicle device, and periodically transmitting the vehicle information to the first server device.  These additional elements represent generic computer components performing generic computer functions, and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a first processor of a first server device, a second processor of a second server device, the second server device provided at a location different from the first server device,  the assessment request further including an image of an external appearance of the target vehicle; -4-Application No. 16/592,197 transmitting the acquired vehicle information to the first server device,  provide the value to a terminal device, the terminal device having a third processor: receiving the acquired vehicle information from the first server device; and transmitting an assessment request including the acquired vehicle information to the second processor, the assessment request further including an image of an external appearance of the target vehicle; using an in-vehicle device, and periodically transmitting the vehicle information to the first server device, represent generic computer components performing generic computer functions, and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).   The claim is therefore not patent eligible. 
With respect to clam 5, claim 5 only narrows the abstract idea of claim 1 and includes no additional elements that would either integrate the exception into a practical application or amount to significantly more than the abstract idea.   The claim is therefore not patent eligible.
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten to overcome the rejections under 35 U.S.C. § 101, as set forth in this Office Action.
For a discussion on allowable subject matter, see the Non-Final Rejection Office Action issued on 05/10/2022, under the section labeled Novel/Non-Obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/           Examiner, Art Unit 3628 

/ALLISON G WOOD/Primary Examiner, Art Unit 3625